                 Case 19-11781-LSS              Doc 107       Filed 09/09/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In Re:                                                   § Chapter 11
                                                         §
FURIE OPERATING ALASKA, LLC,                             § Case No. 19-11781 (LSS)
et al.,1                                                 §
                                                         § Jointly Administered
                           Debtors.                      §


     NOTICE OF ADJOURNMENT OF SEPTEMBER 11, 2019 OMNIBUS HEARING

         With the Court’s permission, the omnibus hearing scheduled for September 11, 2019 at

2:30 p.m. (ET) has been adjourned to Septemer 17, 2019 at 11:00 a.m. (ET). Accordingly, all

matters scheduled for September 11, 2019, will be moved to September 17, 2019 at 11:00 a.m.

(ET).

Dated: September 9, 2019                         Respectfully submitted,
Wilmington, Delaware

                                                 WOMBLE BOND DICKINSON (US) LLP

                                                  /s/ Ericka F. Johnson
                                                 Matthew P. Ward (DE Bar No. 4471)
                                                 Ericka F. Johnson (DE Bar No. 5024)
                                                 1313 North Market Street, Suite 1200
                                                 Wilmington, Delaware 19801
                                                 Telephone:(302) 252-4320
                                                 Facsimile: (302) 252-4330
                                                 Email:     matthew.ward@wbd-us.com
                                                            ericka.johnson@wbd-us.com

                                                 -and-




1
        The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern
Lights Blvd. Suite 620, Anchorage, Alaska 99503.


WBD (US) 47490058v1
              Case 19-11781-LSS   Doc 107   Filed 09/09/19    Page 2 of 2



                                   McDERMOTT WILL & EMERY LLP
                                   Timothy W. Walsh (admitted pro hac vice)
                                   Darren Azman (admitted pro hac vice)
                                   Riley T. Orloff (admitted pro hac vice)
                                   340 Madison Avenue
                                   New York, New York 10173-1922
                                   Telephone:(212) 547-5400
                                   Facsimile: (212) 547-5444
                                   Email:     twwalsh@mwe.com
                                              dazman@mwe.com
                                              rorloff@mwe.com

                                   Proposed Counsel to the Debtors and Debtors in
                                   Possession




                                     2
WBD (US) 47490058v1
